Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Nicholas C. Russell, Registration No. 68,922 on 11/15/2021.
 
A.	Amend the following claims:

 
1.  	(Currently Amended) A system for facilitating reconciliation and correlation of work flows, comprising:
one or more computer processors; 
a memory; and
a processing module stored in the memory, executable by the one or more computer processors and configured to:
		identify one or more applications associated with an operation;
	crawl into the one or more applications to identify relationships between each of the one or more applications;

	receive one or more entries from the one or more applications, wherein the one or more entries are associated with one or more actions performed by the one or more applications; 
	store the one or more entries in a ledger; [[and]]
	generate a single reconciliation file combining the one or more entries and the relationship;
identify one or more discrepancies based on the one or more entries received from the one or more applications; 
generate and transmit an alert to at least one user, wherein the alert is associated with the one or more discrepancies; and
perform one or more mitigation actions to mitigate the one or more discrepancies.

2.	(Original) The system according to claim 1, wherein the processing module is further configured to receive the relationships from each of the one or more applications.



Claims 3 - 5	(Canceled) 
	
6.	(Original) The system according to claim 1, wherein the processing module is further configured to transmit the single reconciliation file to one or more users. 

7.	(Canceled) 

8.  	(Currently Amended) A computer program product for facilitating reconciliation and correlation of work flows, comprising a non-transitory computer-readable storage medium having computer-executable instructions for:
identifying one or more applications associated with an operation;

	generating a matrix comprising the relationships between each of the one or more applications, wherein the matrix allows for reconciliation of one or more workflows associated with the one or more applications;		
	receiving one or more entries from the one or more applications, wherein the one or more entries are associated with one or more actions performed by the one or more applications; 
	storing the one or more entries in a ledger; [[and]]
generating a single reconciliation file combining the one or more entries and the relationships;
identifying one or more discrepancies based on the one or more entries received from the one or more applications; 
generating and transmit an alert to at least one user, wherein the alert is associated with the one or more discrepancies; and
performing one or more mitigation actions to mitigate the one or more discrepancies.




10.	(Canceled) 
	
11.	(Original) The computer program product according to claim 8, wherein the non-transitory computer-readable storage medium comprises computer-executable instructions for transmitting the single reconciliation file to one or more users.

Claims 12 - 14		(Canceled)  

15.  	(Currently Amended) A computer implemented method for facilitating reconciliation and correlation of work flows, comprising:
identifying one or more applications associated with an operation;
	crawl into the one or more applications to identify relationships between each of the one or more applications;
	generating a matrix comprising the relationships between each of the one or more applications, wherein the matrix allows for reconciliation of one or more workflows associated with the one or more applications;		
	receiving one or more entries from the one or more applications, wherein the one or more entries are associated with one or more actions performed by the one or more applications; 
	storing the one or more entries in a ledger; [[and]]
generating a single reconciliation file combining the one or more entries and the relationships;
identifying one or more discrepancies based on the one or more entries received from the one or more applications; 
generating and transmit an alert to at least one user, wherein the alert is associated with the one or more discrepancies; and
performing one or more mitigation actions to mitigate the one or more discrepancies.



Claims 17 -20		(Canceled)

B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1,8, 15, the prior art as taught by Fenlon(US 20040039728 A1) in view of Rossmann(20080163172) do not teach on render obvious the limitations recited in claims 1, 8, 15 , when taken in the context of the claims as a whole  crawl into the one or more applications to identify relationships between each of the one or more applications; generate a matrix comprising the relationships between each of the one or more applications, wherein the matrix allows for reconciliation of one or more workflows associated with the one or more applications; receive one or more entries from the one or more applications, wherein the one or more entries are associated with one or more actions performed by the one or more applications; store the one or more entries in a ledger; generate a single reconciliation file combining the one or more entries and the relationship; identify one or more discrepancies based on the one or more entries received from the one or more applications;  generate and transmit an alert to at least one user, wherein the alert is associated with the one or more discrepancies; and perform one or more mitigation actions to mitigate the one or more discrepancies as recited in claims 1, 8, 15.
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                        Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
                    
 
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194